       Case 1:16-cv-00231-LAG Document 107 Filed 06/17/19 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF GEORGIA
                          ALBANY DIVISION

CENTRAL BAPTIST CHURCH    )
OF ALBANY GEORGIA, INC.   )
                          )
               Plaintiff, )
                          )
    vs.                   )                   Civil Action No. 1:16-cv-231(LAG)
                          )
CHURCH MUTUAL             )
INSURANCE COMPANY,        )
                          )
               Defendant. )

    DEFENDANT'S MOTION IN LIMINE AND BRIEF TO EXCLUDE
        OPINION EVIDENCE PRESENTED BY HOWARTH

      COMES NOW Defendant, Church Mutual Insurance Company (“Church

Mutual”), the insurer, in the above-captioned matter, by and through its counsel of

record, and requests that the Court enter an Order in Limine, before selection of the

jury, to prevent any discussion at trial by Plaintiff, Central Baptist Church of

Albany (“Central Baptist”), the insured, or any of its witnesses of any opinions by

Charles “Chuck” Howarth (“Howarth”) relating to any damage to Central Baptist’s

property caused by the December 23, 2014 storm event.

      Howarth was initially identified as an expert in accordance with Fed. R.

Evid. 26(a)(2)(B) who would testify as to the “scope and amount of the loss, the

method of repair, and the cost of repair/replacement of the damaged roofs and
                                     Page 1 of 10
       Case 1:16-cv-00231-LAG Document 107 Filed 06/17/19 Page 2 of 10




other components,” and offer his opinions “concerning the estimates produced by

Church Mutual’s consultants.” See Expert Disclosures of Plaintiff Central Baptist

Church of Albany, Georgia, Inc., p. 3, attached hereto as Exhibit “A.” Howarth

did not provide an expert report in satisfaction of Rule 26(a)(2)(B) requirements.

At the end of Howarth’s deposition, April 13, 2018, counsel for Central Baptist

declared “[Howarth] won’t testify as an expert about appraisal. He may testify as a

fact witness.” (Howarth Depo., p. 129 – Dkt. – 76-1.) This motion is not based on

Daubert principles.

      Even if Howarth is offered as a “fact” witness, his opinions, conclusions and

estimate to storm damage to Central Baptist roofing system are cumulative

(pursuant to Fed. R. Evid. 403) of Central Baptist’s experts, (1) Thomas Irmiter

(“Irmiter”), President of Forensic Building Science (“FBS”) set forth in Irmiter’s

report (Exh. 63 – Dkt. 88-18; Exh. 64 – Dkdt. 88-19) and that of (2) Austin Burton

(“Burton”) of Mid-South Construction (“MidSouth”).

      Specifically, Church Mutual requests the Court to instruct Central Baptist,

its attorney and witnesses, not to directly or indirectly mention, refer to, or attempt

to convey to the jury in any manner, whether by offering documents or testimony,

including during voir dire, opening statement, questioning of witnesses, and

closing argument regarding Howarth’s opinions and estimate of loss from storm

                                     Page 2 of 10
       Case 1:16-cv-00231-LAG Document 107 Filed 06/17/19 Page 3 of 10




damage, or anyone else’s estimate, to the Central Baptist’s roofing system.

Further, Church Mutual requests the Court instruct Central Baptist’s attorneys to

warn and caution their client and each witness to strictly follow any order entered

by the Court in connection with this motion.

      Admission of cumulative evidence and will confuse the jury on the relevant

issues, waste the time of the Court, the jury and the parties.

                           FACTUAL BACKGROUND

       On December 23, 3014, a storm in and around Albany, Georgia allegedly

damaged Central Baptist’s property. Apparently, Central Baptist initially engaged

The Howarth Group (“THG”) and Howarth for the insurance appraisal process and

signed an agreement on October 20, 2015. (Exh. 50 – Dkt. 88-14.). Howarth is

the President and Founding Partner of THG in Franklin, Tennessee.

      Central Baptist also hired Austin Burton of MidSouth who prepared

estimates of alleged roof damage dated October 30, 2105, December 14, 2015 and

June 7, 2016. (Burton Depo., pp. 17-18, 63-64, 105-106 – Dkt. 79-1).

      In June 2016, Howarth visited Central Baptist. (Howarth Depo., pp. 8-9, 13

– Dkt. 76-1.) He went alone, talked to no one at Central Baptist, and spent about

an hour walking a section of the asbestos tile roofs and a section of the shingle

roofs to observe and become familiar with the storm damage to the roofs. (Id. at

                                      Page 3 of 10
       Case 1:16-cv-00231-LAG Document 107 Filed 06/17/19 Page 4 of 10




pp. 9-10, 13, 17.) He took no photographs, no measurements and no notes. (Id. at

pp. 11, 17.)

      Howath testified he had no reason to take photographs or to walk the roofing

system because that is what FBS, Irmiter, was hired to do as an expert. (Howarth

Depo., pp. 18-19 – Dkt. 76-1.) Howarth’s opinions about the storm damage to the

roofs exactly tracks the analysis by FBS. (Id. at p. 21.) Howarth completely agrees

with Irmiter’s analysis as described in his expert report. (Id. at pp. 21, 23-24.)

      With respect Howarth’s roofing repair estimate is almost identical to that of

Burton although their totals differ slightly. As such, any opinion that Central

Baptist might solicit from Howarth regarding damage to Central Baptist’s roofing

system caused by the December 23, 2014 storm event should be excluded as

cumulative evidence of Irmiter’s testimony and expert report, as well as

MidSouth’s estimates. Fed. R. Evid. 403.

               ARGUMENT AND CITATION OF AUTHORITIES

A.    Motion in Limine – General.

      The purpose of a pretrial motion in limine is “to exclude anticipated

prejudicial evidence before the evidence is actually offered” at trial. Luce v.

United States, 469 U.S. 38, 40 n.2, 105 S. Ct 460, 83 L. Ed. 2d 443 (1984). A

“court will grant a motion in limine if the evidence in question is clearly

                                      Page 4 of 10
       Case 1:16-cv-00231-LAG Document 107 Filed 06/17/19 Page 5 of 10




inadmissible.” Wilson v. Pepsi Bottling Gp., Inc., 609 F. Supp. 2d 1350, 1359

(N.D. Ga. 2009). Irrelevant evidence is inadmissible. Fed. R. Evid. 402. Even if

the evidence is relevant, a court may exclude it “if its probative value is

substantially outweighed by a danger of … unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Fed. R. Evid. 403.

B.    Howarth’s Opinions of Scope and Extent of Loss Presents Needless

      Cumulative Evidence.

      The court has broad discretion when determining the admissibility of

evidence. Tran v. Toyota Motor Corp., 420 F.3d 1310, 1315 (11th Cir. 2005).

When the probative value of relevant evidence is outweighed by the needless

presentation of cumulative evidence, then the court may exclude the evidence.

Fed. R. Evid. 403. As is often quoted, “Rule 403’s major function is ‘limited to

excluding matter of scant or cumulative probative force, dragged in by the heels

for the sake of its prejudicial effect.’” Aycock v. R.J. Reynolds Tobacco Co., 769

F.3d 1063, 1069 (11th Cir. 2014) (quoting United States v. Meester, 762 F.2d 867,

875 (11th Cir. 1985)). Howarth’s opinions about the 2014 storm damage to Central

Baptist’s roofs is cumulative and of scant probative value since relied on his own

expert to support his opinion for the damage to the roofing system.

                                    Page 5 of 10
       Case 1:16-cv-00231-LAG Document 107 Filed 06/17/19 Page 6 of 10




      Howarth admits his opinions are the same as those expressed by Irmiter in

his report. (Howarth Depo., pp. 21, 23-24 – Dkt. 76-1.) Howarth’s opinions as to

any damage caused by the 2014 storm to Central Baptist’s entire roofing system is

less probative, if at all, and less comprehensive than the expert he hired to produce

a report.   Howarth did not even walk the entire roofing system.            Howarth’s

testimony is not critical to the issues in this case, much less reliable. His testimony

is being offered merely to bolster Plaintiff’s case and not for its probative value

and should be excluded as needlessly cumulative evidence. Aycock, supra, 769

F.3d at 1069 (“Testimony merely intended to bolster a party’s case is more easily

excluded under Rule 403 than testimony that forms a critical part of that case.”)

C.    Howarth’s Estimate of Loss Presents Needless Cumulative Evidence.

      Howarth expressed his opinions as to the effect of the December 2014 storm

event to Central Baptists roofing systems in the estimate he prepared describing the

scope and extent of damage and method of repair and/or replacement. Howarth’s

estimate is cumulative of the estimates prepared by MidSouth, a roofing company

hired by Central Baptist to evaluate the scope and extent of damage and scope of

repair and/or replacement.

      As shown herein above, the major purpose of Rule 403 is to limit admissible

evidence, even if relevant, because it has “scant or cumulative probative force,

                                     Page 6 of 10
       Case 1:16-cv-00231-LAG Document 107 Filed 06/17/19 Page 7 of 10




dragged in by the heels for the sake of its prejudicial effect.’” Aycock v. R.J.

Reynolds Tobacco Co., 769 F.3d 1063, 1069 (11th Cir. 2014) (quoting United

States v. Meester, 762 F.2d 867, 875 (11th Cir. 1985)). Howarth is now a “fact”

witness and his opinions expressed in his roofing estimate are of miniscule

probative value when weighted against the interest in avoiding the presentation of

cumulative evidence as to the scope and extent of damages particularly considering

the estimates prepared by MidSouth for the. For these reasons Howarth’s opinions

and estimate should be excluded, not only based on their cumulative and

prejudicial effect, but also because they will confuse the jury and the waste time of

the Court and the parties. Fed. R. Evid. 403.

                                  CONCLUSION

      It is apparent Plaintiff intends to bolster its case by introducing Howarth’s

opinions as to the scope and extent of loss to Central Baptist roofing system by

proffering his estimate into evidence. However, having failed to qualify as an

expert due to his lack of a sufficient report to satisfy Fed. R. Evid. 26(a)(2)(B), he

is now offered as a “fact” witness according to Central Baptist’s legal counsel.

Also plainly apparent is that Howarth hired an expert, Irmiter, to prepared a report

on the scope and extent of loss, including method of repair and/or replacement.




                                     Page 7 of 10
       Case 1:16-cv-00231-LAG Document 107 Filed 06/17/19 Page 8 of 10




Plaintiff’s also hired MidSouth to prepare an estimate of loss regarding the

asbestos tile roofs and the asphalt roofs.

      Any testimony by Howarth should be excluded because the probative value

of his opinions and estimate are largely outweighed by their prejudicial effect as

cumulative evidence. Fed. R. Evid. 403. As a fact witness, and not an expert,

Howarth cannot extrapolate from the work of others, like the MidSouth and Rowe

estimates, as to the scope and extent of loss or the method of repair and/or

replacement due to storm damage to Central Baptist property.

      For the aforesaid reasons, Church Mutual respectfully requests an Order in

Limine excluding any evidence of Howarth’s opinions and estimate related to the

scope and extent of loss, costs and methods to repair and/or replacement allegedly

caused by the December 23, 2014 storm event to Central Baptist’s property. Such

evidence is unduly prejudicial which substantially outweighs its probative value, as

well as being unnecessarily cumulative evidence under Rule 403.




                      SIGNATURE ON FOLLOWING PAGE




                                      Page 8 of 10
      Case 1:16-cv-00231-LAG Document 107 Filed 06/17/19 Page 9 of 10




     Respectfully submitted, this the 17th day of June , 2019.


                                          /s/ Peter H. Schmidt, II
                                         PETER H. SCHMIDT, II
                                         Georgia State Bar No: 629512
                                         Attorney for Defendant
TAYLOR, ODACHOWSKI, SCHMIDT
    & CROSSLAND, LLC
300 Oak Street, Suite 200
St. Simons Island, Georgia 31522
Phone:       (912) 634-0955
Fax:         (912) 638-9739
Email:       pschmidt@tosclaw.com




                                Page 9 of 10
      Case 1:16-cv-00231-LAG Document 107 Filed 06/17/19 Page 10 of 10




                          CERTIFICATE OF SERVICE

      THIS IS TO CERTIFY that I have this day served counsel for all parties in

the foregoing matter with a copy of Defendant’s Motion in Limine and Brief in

Support to Exclude Opinion Evidence Presented by Howarth, with proposed

Order by filing same with the Clerk of Court using CM/ECF electronic filing

system online, which will automatically send email notification of such electronic

filing and will also forward a copy of same to the attorneys of record for all parties.

      Respectfully submitted, this 17th day of June , 2019.

                                        /s/Peter H. Schmidt, II
                                        PETER H. SCHMIDT, II
                                        Georgia State Bar No. 629512
                                        Attorney for Defendant
TAYLOR, ODACHOWSKI, SCHMIDT
    & CROSSLAND, LLC
300 Oak Street, Suite 200
St. Simons Island, Georgia 31522
Phone:       (912) 634-0955
Fax:         (912) 638-9739
Email:       pschmidt@tosclaw.com




                                     Page 10 of 10
